Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 03/15/2022. The changes and remarks disclosed therein have been considered. Claims 27, 29, 32, 34, 38 and 39 have been amended. Therefore, claims 27-46 remain pending in the application.

Allowable Subject Matter
Claims 27-46 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Yang (US  20160342494 Al).
Yang discloses a storage device with a memory may include memory block health monitoring and behavior tracking Each memory block may be analyzed based on one or more dummy wordlines within the block may not be accessible for normal data storage. The dummy wordlines may be programmed with a known data pattern that can be tracked and analyzed for potential errors, which may be used as representation of the health of the memory block. Adjustments can be made to the operating parameters (e.g. read voltages) to optimize each memory block based on its error analysis.
Regarding independent claim 27 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: determining in a subsequent reading phase, based on an absence of the read trimming parameter in the dummy row utilizable to read the known pattern in the dummy row, a power loss has occurred; and erasing the whole memory block responsive to the determination the power loss has occurred.
Regarding independent claim 34 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: determining in a subsequent reading phase, based on an absence of the read trimming parameter in the dummy row utilizable to read the known pattern in the dummy row, a power loss has occurred; and erasing the whole memory block responsive to the determination the power loss has occurred.
Regarding independent claim 39 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: determining in a subsequent reading phase, based on an absence of the trimming parameter in the dummy row utilizable to read the known pattern, a power loss has occurred; and erasing the whole memory block responsive to the determination the power loss has occurred.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824